Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 1 of 23 PageID 189




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

STEPHANIE DICKENS,

                 Plaintiff,

v.                                                             Case No. 19-cv-02529

PEPPERIDGE FARM INCORPORATED,

            Defendant.
_____________________________________________/

       DEFENDANT’S DISPOSITIVE MOTION TO DISMISS PLAINTIFF’S FIRST
      AMENDED COMPLAINT AND INCORPORATED MEMORANDUM OF LAW

          Defendant, Pepperidge Farm Incorporated (“Defendant”), by and through its undersigned

counsel and pursuant to F.R.C.P. 12(b), hereby moves to dismiss all counts in the First Amended

Complaint (“Amended Complaint”) filed by Plaintiff, Stephanie Dickens (“Plaintiff”) on February

18, 2020. In support, Defendant submits the following memorandum of law and states:

     I.      BACKGROUND

          On July 29, 2019, Plaintiff filed a five-count Complaint (the “Original Complaint”) [Dkt. 1]

against Defendant alleging retaliation under the Florida Private Whistleblower’s Act (“FPWA”) as

well as gender discrimination and retaliation under Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”) and the Florida Civil Rights Act (“FCRA”). Specifically, Count I of the

Original Complaint alleged retaliation under the FPWA. Count II alleged gender discrimination

under Title VII.      Count III alleged retaliation under Title VII.      Count IV alleged gender

discrimination under the FCRA. Count V alleged retaliation under the FCRA.

          The Original Complaint being fatally deficient in several respects, Defendant filed a

Dispositive Motion to Dismiss (“Motion to Dismiss”) on November 4, 2019. [Dkt. 7]. As set forth



                                             Page 1 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 2 of 23 PageID 190




in the Motion to Dismiss, the Original Complaint was fatally flawed for several reasons. First and

foremost, dismissal with prejudice was required for Counts II through V of the Original Complaint

(Plaintiff’s Title VII and FCRA claims), as Plaintiff failed to exhaust her administrative remedies on

these claims prior to filing the Original Complaint. Specifically, Plaintiff filed her Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and Florida

Commission on Human Relations (“FCHR”) well after the applicable deadlines had expired, and

the Charge of Discrimination also failed to allege any facts to support a retaliation claim altogether.

Additionally, Counts II through V of the Original Complaint failed to adequately plead facts

sufficient to state a claim for discrimination or retaliation under Title VII or the FCRA. Finally,

Count I of the Original Complaint failed to state a cause of action for retaliation under the FPWA by

failing to sufficiently plead that Plaintiff engaged in statutorily protected activity or that she suffered

a specific adverse employment action as a result of the alleged protected activity.

        On December 6, 2019, Plaintiff filed a motion to amend her Complaint (“Motion to

Amend”). [Dkt. 17]. The proposed amended complaint was attached as an exhibit to the Motion to

Amend. [Dkt. 17-1]. The proposed amended complaint was nearly indistinguishable from the

Original Complaint in all substantive respects and suffered from the same irreparable defects,

including the fact that the Plaintiff had failed to file a timely charge of discrimination prior to

bringing suit. Accordingly, Defendant opposed the amendment as futile. [Dkt. 20].

        On January 16, 2020, the Court held a hearing on the Motion to Amend. At the hearing,

Plaintiff vaguely represented, for the first time, that she had one or more documents potentially

proving that she had filed a timely charge of discrimination with the EEOC. [Tr. of Mot. Hr’g 7:3–

18; 10:4–25, January 16, 2020]. Accordingly, the Court granted Plaintiff leave to amend her

Complaint but directed her to attach the alleged document(s) as an exhibit to the amended



                                              Page 2 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 3 of 23 PageID 191




complaint. [Tr. of Mot. Hr’g 13:9–14:1, January 16, 2020]. In doing so, the Court acknowledged

the need for Plaintiff to have filed a timely charge of discrimination and noted that the failure to do

so would warrant dismissal of her Title VII and FCRA claims. [Tr. of Mot. Hr’g 15:1–3, 22–23,

January 16, 2020]. Accordingly, the Court afforded Plaintiff a generous 33 days to file her amended

complaint along with the allegedly timely Charge. [Dkt. 25].

       Plaintiff filed her Amended Complaint on February 18, 2020 (the last day of the 33-day

deadline). [Dkt. 28]. Despite the Court’s instruction to attach Plaintiff’s alleged proof of filing a

timely Charge to her amended complaint, no exhibits were attached to or filed with the Amended

Complaint. Instead, the Amended Complaint merely attempts to allege that an October 2018 EEOC

intake questionnaire constituted Plaintiff’s timely charge of discrimination. [Dkt. 28 ¶ 21]. As

discussed below, this contention fails under well-established precedent from both the Eleventh

Circuit and this Court. Specifically, the intake questionnaire to which Plaintiff refers in her

Amended Complaint cannot under any circumstances constitute a timely filed charge of

discrimination, as it was neither signed nor verified, and it could not otherwise have been

reasonably interpreted to represent a charge. Consequently, Plaintiff’s Title VII and FCRA claims

(Counts II through V of the Amended Complaint) are time-barred and must be dismissed with

prejudice.

       In addition to the timeliness issue, and as discussed in detail below, the Amended Complaint

is again virtually indistinguishable from the Original Complaint in all substantive respects and

suffers from the same other irreparable deficiencies. Accordingly, the entire Amended Complaint

should be dismissed with prejudice.




                                            Page 3 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 4 of 23 PageID 192




   II.      MEMORANDUM OF LAW

   A. Legal Standard for Motion to Dismiss.

         Pursuant to Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a short and

plain statement of the claim showing the plaintiff is entitled to relief to “give the defendant fair

notice of what the…claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 554–55, (2007) (internal quotation omitted). A complaint that offers “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555. While the pleading standard set forth in Rule 8 does not require detailed factual

allegations, it does demand “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Accordingly, a complaint containing

“naked assertion[s]” without “further factual enhancement” is insufficient.          Id.   Moreover,

“conclusory allegations, unwarranted factual deductions or legal conclusions masquerading as facts

will not prevent dismissal.” Moseley v. McKesson Medical-Surgical, Inc., 2013 WL 3639686

(M.D. Fla. July 11, 2013).

   B. Plaintiff Failed to Exhaust Her Administrative Remedies on Her Title VII Claims
      (Counts II and III) and FCRA Claims (Counts IV and V).

         Plaintiff’s amended Title VII and FCRA claims should be dismissed with prejudice, as

Plaintiff failed to file a timely charge of discrimination with the EEOC and/or FCHR prior to

bringing suit. Her initial intake questionnaire with the EEOC did not constitute a timely charge of

discrimination as it was not signed or verified and could not have otherwise been reasonably

interpreted to constitute a charge. Finally, in addition to being time-barred, Plaintiff’s retaliation

claims are also precluded because Plaintiff failed to include any retaliation claims in her Charge of

Discrimination.




                                            Page 4 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 5 of 23 PageID 193




           1. Plaintiff Failed to File a Timely Charge of Discrimination.

       Plaintiff failed to file a timely charge of discrimination prior to bringing suit. As a condition

precedent to filing either a Title VII or FCRA action, a plaintiff must exhaust all administrative

remedies by filing a timely charge with the appropriate agency. Schober v. Town of Fort Myers

Beach, Fla., 2014 WL 6469881 at *4-5 (M.D. Fla. November 17, 2014). Specifically, Title VII

requires that a plaintiff file her EEOC charge within 300 days of the alleged discrimination to

preserve any Title VII claims. Id. at *4. To preserve FCRA claims, the charge must be filed within

365 days. Id. A claim is time-barred if not filed within these time limits. Id.

       Specifically, each incident of alleged discrimination constitutes a separate “discrete

discriminatory act [that] starts a new clock for filing charges alleging that act.” Brooks v. CSX

Transportation, Inc., 2013 WL 12091685 at *4 (M.D. Fla. March 29, 2013), affirmed in 555

Fed.Appx. 878 (11th Cir. 2014) (quoting Natl R.R. Passenger Corp. v. Morgan, 536 U.S. 101

(2002)). Further, “‘discrete discriminatory acts are not actionable if time barred, even when they are

related to acts alleged in timely filed charges.’” Id. Failures to promote, demotions, and refusals to

transfer are all examples of “discrete acts” requiring a timely filed charge for each separate incident.

Brooks, 2013 WL 12091685 at *4 (citing Morgan, 536 U.S. 101). Likewise, adverse write-ups and

suspensions are also considered discrete acts of discrimination.         Manley v. DeKalb County,

Georgia, 587 Fed.Appx. 507, 512 (11th Cir. 2014). Consequently, a plaintiff cannot sue for such

discrete acts unless each separate act was timely submitted to the appropriate agency. See Schober,

2014 WL 6469881 at *4-5.

       Plaintiff failed to file a timely charge of discrimination in this case. Like the Original

Complaint, all of the acts alleged in the Amended Complaint to support Plaintiff’s Title VII and

FCRA claims—denying her for promotions and transfers, and taking disciplinary action such as



                                             Page 5 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 6 of 23 PageID 194




demoting and suspending her [Dkt. 28 ¶¶ 52–69]—constitute discrete acts.1 See Manley, 587

Fed.Appx. at 512; Brooks, 2013 WL 12091685 at *4. Thus, Plaintiff was required to timely submit

each of these acts to the EEOC/FCHR. According to Plaintiff’s Charge of Discrimination attached

hereto as Exhibit A (the “Charge”),2 the last act of discrimination occurred on April 5, 2018 (a

suspension and/or demotion). Consequently, Plaintiff was required to file her Charge no later than

January 30, 2019 to preserve her Title VII claims and no later than April 5, 2019 to preserve her

FCRA claims. However, Plaintiff’s Charge was not filed until April 29, 20193—well after both

deadlines had expired. Consequently, all of Plaintiff’s Title VII- and FCRA-based claims are time-

barred. The Amended Complaint must be dismissed with prejudice accordingly. See Schober, 2014

WL 6469881 at *4-5 (dismissing Title VII claims with prejudice where plaintiff failed to file timely

EEOC charge); see also Fleming, 994 F.Supp.2d at 1261 (dismissing complaint with prejudice

where plaintiff failed to exhaust her administrative remedies with the EEOC prior to filing suit);

Lambert, 150 Fed.Appx. at 994 (affirming dismissal with prejudice for same reason); Buade, 259

1
  Further, the United States Supreme Court has made it clear that Plaintiff cannot group these discrete acts together in an
effort to argue that they collectively constitute a continuing violation. Steinberg v. Donahoe, 2014 WL 1356711, at *7
(S.D. Fla. Apr. 7, 2014) (citing Morgan, 536 U.S. at 108–115) (rejecting plaintiff’s argument that employer’s
multiple anti-Semitic comments should be “taken as a whole” to constitute a continuing violation). Consequently,
Plaintiff’s allegation that these discrete acts are “not an isolated occasion” [Dkt. 28 ¶ 63] or that they collectively
constituted hostile work environment harassment [Dkt. 28 ¶¶ 78, 85, 93, 100] does nothing to change the fact that they
are still discrete acts and, consequently, time-barred. See Jackson v. Sec'y of Dep't of Veterans Affairs, 2018 WL
4091988, at *8 (M.D. Fla. 2018) (rejecting plaintiff’s argument that multiple sexually explicit emails constituted
hostile work environment or a continuing violation); see also Schober, 2014 WL 6469881 at *4 (“A plaintiff may not
circumvent the limitations period merely by labeling an act a ‘continuing’ violation.”).
2
  The Court may consider the Plaintiff’s Charge of Discrimination on a motion to dismiss because the Charge is
central to the Plaintiff’s case and its authenticity is not challenged. E.g. Lambert v. Alabama Dept. of Youth
Services, 150 Fed.Appx. 990, 993–994 (11th Cir. 2005) (considering EEOC charge of discrimination attached to
motion to dismiss in affirming dismissal of Title VII claims); Hodge v. Orlando Utilities Com'n, 2009 WL 5067758,
at *4 (M.D. Fla. Dec. 15, 2009) (same); see also Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005) (holding that
documents attached to motion to dismiss may be considered if document is central to plaintiff’s claim and document’s
authenticity is not challenged); Brivik v. Law, 545 Fed.Appx. 804, 806 (11th Cir. 2013) (holding that where exhibits
attached to motion to dismiss contradict conclusory allegations in the complaint, the exhibits govern).
3
  A charge is deemed filed on the date it is stamped received by the agency (the “filing stamp”). Ridley v. Sears
Home Improvement Products, Inc., 2009 WL 4349322, at *2, *6 n.10 (M.D. Fla. Nov. 25, 2009); Francois v.
Washmonbo, Inc., 2007 WL 1362796, at *2 (S.D. Fla. May 9, 2007); see also F.S. § 760.11(1) (“If the date the
[charge] is filed is clearly stamped on the face of the [charge], that date is the date of filing.”).

                                                     Page 6 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 7 of 23 PageID 195




So.3d at 223 (same).

              2. The Intake Questionnaire Does Not Constitute a Charge of Discrimination.

       Contrary to Plaintiff’s allegation in her Amended Complaint, her unsigned, unverified

EEOC intake questionnaire did not constitute a timely filed charge of discrimination.

       In general, an intake questionnaire is not intended to function as a charge of

discrimination. Jones v. Bank of Am., 985 F. Supp. 2d 1320, 1328 (M.D. Fla. 2013) (citing

Pijnenburg v. W. Georgia Health Sys., Inc., 255 F.3d 1304, 1305 (11th Cir. 2001)). As such,

courts shall “not treat intake questionnaires willy-nilly as charges.” Id. (citing Wilkerson v.

Grinnell Corp., 270 F.3d 1314, 1320 (11th Cir. 2001)). Put differently, an intake questionnaire

cannot be deemed to constitute a charge absent “exceptional circumstances.”                   Shi v.

Montgomery, 679 Fed. Appx. 828, 831 (11th Cir. 2017). Specifically, a questionnaire may only

be considered a charge if (1) it was signed by the plaintiff under penalty of perjury (“verified”);

(2) it contained the basic information required by a charge under 29 C.F.R. § 1601.12; and

(3) the form’s language could reasonably have been interpreted to represent a charge. Jones, 985

F. Supp. 2d at 1328 (citing Wilkerson, 270 F.3d at 1320–21 (11th Cir. 2001)). Additionally, an

intake questionnaire cannot constitute a charge where other facts exist indicating that the plaintiff

did not intend for the questionnaire to function as a charge, such as where the plaintiff later files

an actual charge of discrimination. Prince v. Dep't of Corr., 2017 WL 10023750, at *7 (M.D.

Fla. June 27, 2017).

       The failure to sign and verify an intake questionnaire is fatal. E.g. Jones, 985 F. Supp. 2d

at 1329; see also 29 C.F.R. § 1601.9 (“A charge shall be in writing and signed and shall be

verified”).    Indeed, the Eleventh Circuit and this Court have consistently held that intake

questionnaires do not constitute charges where the questionnaire is not signed and verified. E.g.



                                           Page 7 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 8 of 23 PageID 196




Shi v. Montgomery, 679 Fed. Appx. 828, 833 (11th Cir. 2017) (finding unverified questionnaire

did not constitute charge); Francois v. Miami Dade County, Port of Miami, 432 Fed. Appx. 819,

822 (11th Cir. 2011) (same); Pijnenburg v. W. Georgia Health Sys., Inc., 255 F.3d 1304 (11th

Cir. 2001) (same); Prince v. Dep't of Corr., 2017 WL 10023750, at *4 (M.D. Fla. 2017) (same);

Jones, 985 F. Supp. 2d at 1329 (same). Further, an unverified questionnaire cannot be cured by

verifying a later charge of discrimination, especially where the questionnaire form is otherwise

deficient. Pijnenburg, 255 F.3d at 1308; Prince, 2017 WL 10023750, at *5.

        Plaintiff’s initial EEOC intake questionnaire cannot constitute a timely charge of

discrimination in this case. The questionnaire is attached hereto as Exhibit B.4 It is not signed

or verified. In fact, it does not even contain any language regarding verification or affirmation.

Accordingly, the lack of verification is fatal, and the questionnaire cannot constitute a timely

charge of discrimination. Further, Plaintiff’s unverified questionnaire was not cured by filing the

later Charge of Discrimination attached as Exhibit A. Consequently, Plaintiff failed to file a

timely charge of discrimination, and Counts II through V of the Amended Complaint must be

dismissed with prejudice.          E.g. Pijnenburg, 255 F.3d 1304 (affirming dismissal where

questionnaire was not verified); Jones, 985 F. Supp. 2d at 1329 (dismissing case with prejudice

where questionnaire was not verified).

        Even if the questionnaire had been signed and verified, it still cannot constitute a charge

of discrimination in this case, as the form’s language could not reasonably have been interpreted

to represent a charge. First, the online questionnaire form contained the following language in

capital letters: “APPROXIMATE DEADLINE FOR FILING A CHARGE,” and the form

notified the Plaintiff that she had until March 26, 2019 to file a charge. This indicated that an


4
  The Court may consider the intake questionnaire on this motion to dismiss for the reasons discussed in note 2,
supra. Additionally, the Court directed Plaintiff to attach such a document to her amended complaint.

                                                Page 8 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 9 of 23 PageID 197




actual charge would still need to be filed and that, therefore, the questionnaire form could not

have reasonably been interpreted to represent the charge, itself. Further, in several places, the

questionnaire form referred to the Plaintiff in bold, capital letters as the “POTENTIAL

CHARGING PARTY.” Again, the use of the word “potential” clearly reflected that an actual

charge would need to be filed and that the online questionnaire form was not the charge, itself.

Finally, the EEOC number assigned to the questionnaire was referred to as an EEOC “inquiry”

number, not an EEOC “charge” number, further indicating that the questionnaire was not the

charge, itself. For these reasons, the Plaintiff’s online intake questionnaire form cannot be

considered a timely charge of discrimination in this case.5 See Prince, 2017 WL 10023750, at *6

(finding questionnaire was not charge where, among other things, EEOC number was referred to

as an “inquiry” number and not a “charge” number).

         Finally, the fact that the Plaintiff later filed the actual Charge of Discrimination attached

as Exhibit A is further evidence that she did not intend for the questionnaire to be her charge.

Indeed, by Plaintiff’s own allegation, she “was in constant contact with the EEOC throughout the

approximate eight (8) month time period between completing her questionnaire and the Charge

of Discrimination actually getting filed,” [Dkt. 28 ¶ 18], reflecting that she did not intend for the

initial intake questionnaire to be her formal charge. See Prince, 2017 WL 10023750, at *7

(finding questionnaire was not charge where, among other things, plaintiff filed a later, albeit

untimely, formal charge).

         For all the above reasons, the intake questionnaire cannot constitute a timely charge of

discrimination in this case. As such, Plaintiff failed to file a timely charge of discrimination, and

Counts II through V of the Amended Complaint must be dismissed with prejudice.

5
 Further, because the Plaintiff’s unverified questionnaire could not reasonably have been interpreted to constitute a
charge, the lack of verification was not cured by the filing of Plaintiff’s actual Charge of Discrimination.
Pijnenburg, 255 F.3d at 1308; Prince, 2017 WL 10023750, at *5.

                                                  Page 9 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 10 of 23 PageID 198




             3. Plaintiff Failed to Include Any Claims of Retaliation in Her Charge of
                Discrimination.

         Even if Plaintiff’s Charge of Discrimination was timely (and it was not), her amended

 retaliation claims are still precluded, as they were not included in the Charge.

         In addition to the foregoing timing requirement, a plaintiff’s complaint is limited by the

 substantive allegations made in her EEOC charge. Ortiz v. Waste Management Inc. of Florida,

 2019 WL 1755807 at *3 (M.D. Fla. April 19, 2019). Specifically, “in order to exhaust his or her

 administrative remedies, a plaintiff must include the factual bases for all of his or her Title VII

 claims in the charge.” E.g. Buade v. Terra Group, LLC, 259 So.3d 219, 222 (Fla. 3d DCA 2018).

 For example, because gender discrimination and retaliation are entirely separate causes of action,

 the plaintiff is required to allege facts in the charge to support each of his or her discrimination and

 retaliation claims. Id. Where a plaintiff’s charge only contains facts relating to the discrimination

 claim without specific facts supporting a retaliation claim, dismissal of the claim for retaliation with

 prejudice is proper. Id.

         Likewise, even when a plaintiff has provided a sufficient factual narrative for either

 discrimination or retaliation in the charge, the plaintiff is barred from bringing a judicial action

 based on acts that are not included in the narrative. Fleming v. The Florida Bar, 994 F.Supp.2d

 1255, 1260 (N.D. Fla. 2014). “Claims in court may ‘amplify, clarify or more clearly focus the

 allegations in the EEOC complaint,’ but ‘new acts of discrimination are inappropriate.’” Id.

 (quoting Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1279 (11th Cir. 2004)) (holding that

 plaintiff could not bring a claim on any instance of a failure to promote that was not cited in her

 charge of discrimination).

         Plaintiff failed to allege any facts supporting a retaliation claim in her Charge of

 Discrimination. Specifically, although the Charge attached as Exhibit A includes a boilerplate

                                             Page 10 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 11 of 23 PageID 199




 “discrimination statement” stating that the plaintiff believes she was retaliated against in violation of

 Title VII, the Charge does not contain any facts supporting a claim for retaliation. This provides an

 additional basis to dismiss her retaliation claims with prejudice. Steinberg, 2014 WL 1356711, at

 *7 (denying motion to amend as futile where plaintiff’s charge of discrimination did not contain any

 facts supporting claim of retaliation); Buade, 259 So.3d at 222–223 (affirming dismissal with

 prejudice where plaintiff’s charge of discrimination contained facts supporting discrimination claim

 but no factual narrative supporting a claim of retaliation).

         For the reasons discussed above, Counts II through V of the Amended Complaint must be

 dismissed with prejudice. Plaintiff’s conclusory allegation in her Complaint that she “satisfied all

 conditions precedent” is directly contradicted by the untimely Charge of Discrimination attached as

 Exhibit A, which controls. See Brivik v. Law, 545 Fed.Appx. at 806. As such, dismissal with

 prejudice of Counts II through V is warranted.

     C. The Amended Complaint Fails to State a Claim for Gender Discrimination under Title
        VII (Count II) and the FCRA (Count IV).

         Even if Plaintiff had exhausted her administrative remedies for her amended discrimination

 claims, the Amended Complaint fails to plead sufficient facts to state a claim for gender

 discrimination under Title VII or the FCRA.6

         To establish a prima facie case for discrimination under Title VII or the FCRA, a plaintiff

 must prove: (1) she is a member of a protected class; (2) she was qualified for the position; (3) she

 suffered an adverse employment action; and (4) she was treated less favorably than a similarly

 situated individual outside [her] protected class. Veale v. Florida Dept. of Health, 2013 WL

 5703577, *3 (M.D. Fla. July 29, 2013). “Although a Title VII complaint need not allege facts


 6
  The FCRA is modeled after Title VII, and decisions construing Title VII are applicable to claims under the FCRA.
 Accordingly, the analysis for Plaintiff’s Title VII claims and FCRA claims are identical. Veale v. Florida Dept. of
 Health, 2013 WL 5703557 n. 2 (M.D. Fla. July 29, 2013).

                                                  Page 11 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 12 of 23 PageID 200




 sufficient to make out a classic McDonnell Douglas prima facie case, it must provide enough factual

 matter (taken as true) to suggest intentional . . . discrimination.” Nurse v. City of Alpharetta, 775

 Fed.Appx. 603, 606 (11th Cir. 2019) (internal quotation omitted). For example, with regard to the

 fourth element, mere allegations that a plaintiff is treated differently than similarly situated

 employees solely because of gender is not sufficient. Scribner v. Collier County, 2011 WL

 2746813 at *4 (M.D. Fla. July 14, 2011). “When comparing her treatment to a non-protected

 employee under the fourth element, the plaintiff must show that she and the other employee were

 similarly situated in all relevant respects.” Arafat v. School Bd. Of Broward County, 549 Fed.Appx.

 872, 874 (11th Cir. 2013) (affirming dismissal with prejudice of discrimination claim where female

 plaintiff merely “generically referenced younger males”).

        Like the Original Complaint, Plaintiff’s Amended Complaint fails to plead sufficient facts to

 support a claim for gender discrimination under Title VII or the FCRA. Specifically, Plaintiff

 generally alleges that she was denied “essential job promotions and job transfers in favor of men

 with less seniority and experience.” [Dkt. 28 ¶ 55]. She further vaguely alleges that she was given

 “harsher, and more frequent reprimands than [her] male counterparts were given for the same

 conduct.” [Dkt. 28 ¶ 58]. Further, she alleges that she was “given a bizarre, five (5) day suspension

 for a situation that did not warrant such a drastic punishment” [Dkt. 28 ¶ 59] and that she was

 demoted on or about April 2018. [Dkt. 28 ¶ 45]. Additionally, Plaintiff generically alleges she

 “was routinely passed over for positions that she was entitled to under Defendant’s policies and

 procedures yet was denied in favor of males with less experience and less seniority.” [Dkt. 28 ¶ 65].

 Finally, Plaintiff groups these conclusory allegations together and attempts to characterize them as

 collectively constituting hostile work environment harassment. [Dkt. 28 ¶¶ 78, 93].

        Plaintiff’s general, conclusory allegations are insufficient. Plaintiff wholly fails to allege the



                                             Page 12 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 13 of 23 PageID 201




 specific positions and/or transfers she applied for, when she was rejected for them, or that she was

 qualified for any of them. Similarly, she fails to identify what specific reprimands she received,

 when she received them, or what conduct allegedly warranted them. In the same way, she fails to

 provide sufficient detail for the “bizarre” suspension or the demotion. See Shah v. Orange Park

 Medical Center, Inc., 2016 WL 4943925 (M.D. Fla. September 16, 2016) (dismissing

 discrimination claims where complaint contained only general, conclusory allegations regarding the

 allegedly discriminatory actions); Veale, 2013 WL 5703557 at *3 (dismissing discrimination

 claim where complaint lacked “specific facts to explain how the disparate treatment occurred”);

 Steinberg, 2014 WL 1356711, at *10 (denying motion to amend as futile where plaintiff failed to

 “specify what types of benefits or job assignments he was purportedly refused”).

         Additionally, the Amended Complaint’s generic reference to unidentified male comparators

 is insufficient.   See Arafat, 549 Fed.Appx. at 874 (affirming dismissal with prejudice of

 discrimination claim where female plaintiff merely “generically referenced younger males”);

 Scribner, 2011 WL 2746813 at *4 (dismissing discrimination claim where allegations regarding

 alleged comparator were conclusory); Steinberg, 2014 WL 1356711, at *10–11 (denying motion

 to amend as futile where proposed amended complaint failed to identify any comparators and

 instead merely alleged that plaintiff was denied benefits “‘while other non-Jewish employees

 were not so denied’”). Accordingly, Counts II and IV of the Amended Complaint should be

 dismissed.

     D. The Amended Complaint Fails to State a Claim for Retaliation under Title VII (Count
        III) and the FCRA (Count V).

         Similar to the discrimination claims discussed above, the Amended Complaint is also

 devoid of sufficient facts to state a claim for retaliation under Title VII or the FCRA. To state a

 cause of action for retaliation under Title VII or the FCRA, the plaintiff must allege sufficient facts

                                             Page 13 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 14 of 23 PageID 202




 to show: (1) she engaged in statutorily protected expression; (2) she suffered an adverse

 employment action; and (3) there was a causal relationship between the two events. Jones-Gooch v.

 Brennan, 2019 WL 3084725 at *4 (M.D. Fla. April 30, 2019).

         Like the Original Complaint, Plaintiff’s amended retaliation claims fail to sufficiently allege

 any specific adverse employment actions that were taken against her. Instead, the Amended

 Complaint improperly relies on generic, boilerplate, conclusory allegations of retaliation.

 Specifically, the Amended Complaint alleges that Defendant retaliated against Plaintiff by denying

 her certain unidentified promotions and transfers, by subjecting her to certain unidentified

 disciplinary actions (including an unidentified suspension and demotion), and by subjecting her to

 “harsher scrutiny.” [Dkt. 28 ¶¶ 85, 100]. Again, Plaintiff groups these conclusory allegations

 together and attempts to characterize them as collectively constituting hostile work environment

 harassment. Id. Plaintiff fails to include any facts as to what specific promotions, transfers, and

 disciplinary actions Plaintiff asserts were motivated by retaliation. See Jones-Gooch v. Brennan,

 2019 WL 3084725 at *4 (M.D. Fla. April 30, 2019), report and recommendation adopted, 2019

 WL 3082953 (dismissing retaliation claim where complaint failed to sufficiently allege basic facts

 such as when plaintiff engaged in the protected activity, when the retaliation occurred, what the

 retaliation was, and who carried out the retaliation).

         Additionally, Plaintiff’s Amended Complaint only contains conclusory, speculative

 allegations that there was a causal relationship between her alleged complaint of discrimination and

 the alleged adverse employment actions taken against her. Notably, Plaintiff does not allege when

 she made the complaints or when the supposed adverse employment actions occurred. See Smith v.

 Bottling Group, LLC, 2016 WL 2944070 at *4 (M.D. Fla. May 20, 2016) (dismissing retaliation

 claim where plaintiff did not allege when he made the complaints to Human Resources).



                                              Page 14 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 15 of 23 PageID 203




 Importantly, the Amended Complaint wholly fails to allege that the Defendant or those who made

 the alleged adverse employment decisions knew of Plaintiff’s complaint when the adverse actions

 were taken. See Arrington v. Alabama Power Company, 769 Fed.Appx. 741, 746 (11th Cir. 2019)

 (dismissing retaliation claim where plaintiff failed to allege that defendant’s decision-maker was

 aware that plaintiff had made a complaint). For the foregoing reasons, Counts III and V of the

 Amended Complaint should be dismissed.

     E. Count I Fails to State a Claim for Retaliation under the Florida Private
        Whistleblower’s Act.

         Like the Original Complaint, Count I of the proposed Amended Complaint fails to state a

 claim under the FPWA. To state a claim for retaliation under the FPWA, the plaintiff must show

 that: (1) she engaged in statutorily protected expression, (2) she suffered a materially adverse action

 of a type that would dissuade a reasonable employee from engaging in statutorily protected activity,

 and (3) there was some causal relation between the events. Garcia v. GCA Services Group, Inc.,

 2018 WL 1907651 at 2 (M.D. Fla. April 23, 2018). In order to plead that the plaintiff engaged in

 statutorily protected expression, the plaintiff must allege facts to show that she “objected to or

 refused to participate in (i) an illegal activity, policy, or practice of an employer, (ii) illegal activity

 of anyone acting within the legitimate scope of their employment, or (iii) illegal activity of an

 employee that has been ratified by the employer.” Id.

         The Amended Complaint fails to plead sufficient facts to support a claim for retaliation

 under the FPWA. In the Amended Complaint, Plaintiff alleges that, in accordance with Defendant’s

 protocol, she informed her supervisor and the Defendant’s sanitation department that she noticed

 roaches in one (or more than one—it is not clear) of Defendant’s wheat gluten tanks. [Dkt. 28 ¶¶

 35–39].    By alerting Defendant to the alleged roaches (as Plaintiff alleges was required by

 Defendant’s protocol), Plaintiff alleges that she therefore “opposed and refused to participate in

                                               Page 15 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 16 of 23 PageID 204




 Defendant’s violation of . . . food and safety regulations, thereby engaging in protected activity

 under the FPWA.” [Dkt. 28 ¶ 71]. These allegations are fatally defective.

        Significantly, Plaintiff fails to allege how reporting her observation of roaches was not

 simply part of her job as an alleged General Utility Worker in Defendant’s bakery department. In

 fact, her Amended Complaint unequivocally states that she was simply acting in accordance with

 Defendant’s established protocol by alerting Defendant as to the alleged roaches. This alone

 requires dismissal. See Goodwin v. Dyncorp Int'l LLC, 2015 WL 12672085, at *5 (N.D. Fla.

 Mar. 30, 2015) (finding that plaintiff did not engage in statutorily protected activity where he

 took exactly the type of actions that his job required and noting that “disagreement with internal

 procedures does not equate with ‘protected activity’”).

        Additionally, the Amended Complaint fails to allege how the mere presence of roaches in a

 wheat gluten tank constitutes a violation of the referenced food and safety regulations. Further,

 Plaintiff’s allegations regarding her alleged reports are vague and generic, as she fails to allege

 when she reported the roaches to her supervisor, what specific “measures” she allegedly informed

 her supervisor needed to be taken, what specific “sanitation” was required to rid the gluten tank(s)

 of the alleged infestation, and what specific “remedial action” Defendant allegedly failed to take in

 violation of the referenced food and safety regulations.

        Moreover, because Count I alleges the same generic adverse employment actions as alleged

 in her Title VII and FCRA retaliation claims (denying her for unidentified promotions and transfers,

 and taking disciplinary action) [Dkt. 28 ¶¶ 43–49], these allegations are insufficient for the reasons

 discussed in those sections above.

        Similarly, because the Amended Complaint alleges that Defendant took these adverse

 employment actions against Plaintiff as retaliation for Plaintiff reporting alleged gender



                                             Page 16 of 17
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 17 of 23 PageID 205




 discrimination, [Dkt. 28 ¶¶ 85, 100], Plaintiff cannot have it both ways and also allege that she

 suffered the same adverse employment actions as retaliation for reporting alleged roaches. See

 Charest, 2016 WL 5719588 at 4 (dismissing FPWA claim with prejudice where plaintiffs alleged

 they were terminated because they refused to engage in sexual acts with their manager, thereby

 precluding them from claiming the termination was also caused by their alleged whistleblower

 activity under the FPWA).

           For the reasons discussed above, Count I of the Amended Complaint should be dismissed.

    III.      CONCLUSION

           For the foregoing reasons, Defendant respectfully requests that the Court grant the present

 motion and dismiss the Amended Complaint with prejudice.

                                                SHUMAKER, LOOP & KENDRICK, LLP

                                                By: /s/ Christopher Cavaliere
                                                   MICHELE LEO HINTSON, ESQ.
                                                   Florida Bar No. 604941
                                                   CHRISTOPHER CAVALIERE, ESQ.
                                                   Florida Bar No. 85776
                                                   mhintson@shumaker.com
                                                   ccavaliere@shumaker.com
                                                   101 East Kennedy Boulevard, Suite 2800
                                                   Tampa, Florida 33602
                                                   PH: (813) 229-7600/FAX: (813) 229-1660
                                                   Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 3, 2020, I electronically filed the foregoing with
 the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
 to all parties of record.

                                                        /s/ Christopher Cavaliere
                                                        ATTORNEY




                                             Page 17 of 17
Case
 Case8:19-cv-02529-TPB-AEP
      8:19-cv-02529-TPB-AEP Document
                             Document31
                                      7 Filed
                                        Filed 03/03/20
                                              11/04/19 Page
                                                       Page 18
                                                            12 of
                                                               of 23
                                                                  13 PageID
                                                                     PageID 206
                                                                            64




                            EXHIBIT A
Case
 Case8:19-cv-02529-TPB-AEP
      8:19-cv-02529-TPB-AEP Document
                             Document31
                                      7 Filed
                                        Filed 03/03/20
                                              11/04/19 Page
                                                       Page 19
                                                            13 of
                                                               of 23
                                                                  13 PageID
                                                                     PageID 207
                                                                            65
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 20 of 23 PageID 208




                               EXHIBIT B
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 21 of 23 PageID 209
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 22 of 23 PageID 210
Case 8:19-cv-02529-TPB-AEP Document 31 Filed 03/03/20 Page 23 of 23 PageID 211
